Merrick, J.
The evidence produced by the plaintiff to prove the value of the service performed by him for the defendant in the transportation of boards from Blandford to Suffield was properly admitted. It had a direct tendency to support the allegations of indebtedness set forth in the declaration. Hav*540ing that tendency, its competency was not affected by the statements of the counsel at the commencement of the trial, that the plaintiff expected and intended to prove that the service was performed under a special contract, or by the fact that testimony was produced for that purpose. The defendant denied that there was any contract of the character and in the terms insisted upon by the plaintiff, and the evidence which the respective parties produced was conflicting upon that question. The jury may not have been satisfied that there was any special contract under which the service was performed. And if they came to the conclusion that there was none, the evidence in relation to the worth and value of the ■ service rendered by the plaintiff was material to him in support of his action, and upon the issue to be determined. It was therefore properly admitted, notwithstanding the objection urged by the defendant against it.
The evidence offered by the defendant to show what was the price of lumber or boards estimated by admeasurement, in Blandford and Suffield respectively, was immaterial, and therefore rightly rejected. It was of no consequence whether it was judicious to convey the property from one market or section of the country to another, or whether, considering the necessary cost of its transportation, it would have been unprofitable to have caused such a removal of the property. Whether he would make any such engagement or not was for the defendant to determine for himself; but if he employed another person to do the work necessary and unavoidable in its transportation, he was bound to pay him either a stipulated sum agreed upon, or, in the absence of any express contract, a reasonable compensation for the service performed. Exceptions overruled.